Citation Nr: 1009388	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-18 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In January 2010, the Veteran presented testimony at a Central 
Office Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the Veteran's claims file.


FINDING OF FACT

The Veteran has PTSD that is etiologically related to in-
service stressors supported by credible evidence.


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R.     §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes a diagnosis of posttraumatic 
stress disorder during service and the claimed stressor is 
related to that service, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(2).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for PTSD, as he believes that this condition arose 
out of his active duty service.  In particular, the Veteran 
alleges that he was first seen in service for anxiety, and 
has experienced psychiatric problems since service.  He has 
referred to in-service stressors from his service in Vietnam, 
including being exposed to constant gunfire and bombs.

In various statements and during his January 2010 Board 
hearing, the Veteran explained that he was exposed to a 
number of life-threatening situations in Tan Sun Nhut in 
Vietnam, including exposure to mortar attacks and enemy fire.  
He also noted the deaths of two soldiers in his unit, SB. and 
AB.

The Veteran's service treatment records do not indicate that 
he was treated for or diagnosed with a psychiatric disorder 
in service.  His August 1968 discharge examination disclosed 
that his psychiatric status was normal.  The Veteran's 
service personnel records confirm that the Veteran served in 
Vietnam from May 1966 to June 1967 as a light weapons 
infantryman with the 1st Logistical Command.  He was awarded 
the Vietnam Service Medal, Vietnam Campaign Medal, and 
Vietnam Cross of Gallantry with Palm Unit Citation for his 
service.

Records from the Vietnam Veterans Memorial confirm that SB 
and AB were killed in action as a result of hostile fire in 
October 1966.  A chronology of attacks on the operating bases 
in Vietnam shows 3 were killed in action and 15 were wounded 
in action in Tan Sun Nhut in December 1966.

As for post-service medical records, records from the 
Dorothea Dix Hospital from 1986 note a history of 
hospitalization at the John Umstead Hospital from December 
1984 to January 1985 with a diagnosis of schizoaffective 
disorder and mixed substance abuse in remission.  The report 
notes that the Veteran was hospitalized for a psychiatric 
problem in the military characterized by hypereligiousity and 
hyperactivity.  During the course of the Veteran's hospital 
stay in 1986, he was assigned a provisional diagnosis of 
bipolar disorder, manic, with psychotic features.  

In October 2006, the Veteran underwent a private psychiatric 
evaluation by Dr. J.     During the evaluation, the Veteran 
discussed the death of two fellow soldiers stationed with him 
in Vietnam.  He also indicated that he had been exposed to 
mortar attacks and incoming fire.  The Veteran expressed that 
he developed anxiety since his return from the service.  The 
examiner found that, with a reasonable degree of medical 
certainty, the Veteran sustained a traumatic incident in the 
service.  He also noted that the Veteran experienced symptoms 
of PTSD, which he believed was service-connected, as well as 
a history of thought disorder.  The examiner concluded by 
diagnosing the Veteran with PTSD.

The Veteran was also afforded a VA examination in April 2007.  
Upon examination, the Veteran described being exposed to gun 
fire and bombs in the service, which caused nervous anxiety.  
The examiner noted that with respect to stressors,  the 
Veteran only provided vague statements about gunfire and 
bombs.  He also discussed the deaths of two soldiers, and 
said that while he had not witnessed their deaths, he had 
seen the bodies, but could not explain why he had seen them.  
The examiner found that the Veteran did not meet the criteria 
for a diagnosis of PTSD.  He diagnosed a psychotic disorder, 
not otherwise specified, by history.  She found that the 
Veteran's reported stressors were vague and generalized, and 
his reports are not consistent with a diagnosis of PTSD.  

The Veteran's Social Security Administration records indicate 
that the Veteran is in receipt of benefits with a primary 
diagnosis of schizophrenia and other functional psychotic 
disorder, and a secondary diagnosis of somatoform disorder.  

VA outpatient treatment records also discuss the Veteran's 
psychiatric condition.  They indicate that the Veteran is 
undergoing mental health treatment with a diagnosis of PTSD 
since 2006.

The Board notes that the Veteran did not receive any award or 
decoration indicative of his participation in combat in 
Vietnam, such as the Combat Action Ribbon or the Purple Heart 
Medal.  Furthermore, some of his claimed stressors are too 
vague to be specifically verified.  However, the Board notes 
that the deaths of two soldiers have been confirmed, and the 
Board has found the Veteran to be credible.  His reports 
concerning mortar attacks and soldiers deaths are supported 
by his service personnel records and unit records evidencing 
mortar attacks and soldier deaths during his time in Vietnam.  
Though the Veteran admitted during the VA examination that he 
did not specifically witness any deaths, it appears that the 
Veteran served in Vietnam during a time of significant 
hostility.  Resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran was exposed to 
traumatic incidents involving mortar attacks and small arms 
fire during his service in Vietnam.  

With respect to whether there is a valid diagnosis of PTSD 
linked to these confirmed stressors, the Board notes that 
there are varying opinions of record regarding the nature of 
the Veteran's psychiatric condition.  While the VA examiner 
concluded that the Veteran's condition did not meet the 
criteria for a diagnosis of PTSD, the private examiner found 
that the Veteran had PTSD linked to in-service trauma. In the 
Board's opinion, the evidence supportive of a diagnosis of 
PTSD is at least in equipoise with that against a diagnosis.

In sum, the evidence of record contains medical evidence 
establishing a diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor.  Accordingly, the Board concludes that service 
connection for PTSD is warranted.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


